On Petition for Rehearing.
Comstock, J.
— It is the opinion of the court, after a reexamination of the record upon the petition for rehearing, that the petition should be overruled. It is believed that the reasons set out in the original opin*154ion fully warrant the conclusions therein reached. We deem it proper, however, to refer to some additional facts found by the special verdict. The building in which appellant’s foundry was operated was one story high, 120 feet wide and 180 feet long, in which from thirty to forty men were employed. Appellee was employed as a molder in said foundry from March 18th to March 29th. His regular place of work was fifty feet to the southeast of said pit. It does not appear that his view of the said pit was obstructed from said point, although there were obstructions near the pit interfering with the admission of light from the outside. The pit was eleven feet in diameter, with a rim around it six inches high; it was an ordinary appurtenance of foundries of the kind operated by appellant. There is nothing in the verdict to show that appellee was inexperienced,. or was unacquainted with the appurtenances of such foundries. Just before receiving his injury he was at work fourteen feet from the pit, and between him and it there were no obstructions. He is presumed to have been possessed of ordinarily good eye sight, and the law requires one who asks damages on account of the negligence of another to show that he has exercised his natural senses with ordinary diligence under the circumstances to avoid injury. The imperfect light at the time of the accident made this obligation all the stronger. We have not lost sight of the rule that the entire verdict and not isolated findings are to be considered, but have deemed it necessary to refer only to those inconsistent with one another and with the proposition that appellee was free from contributory negligence.